                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:19-CV-00069-KDB-DCK

        DONNA ROWLAND AND
        BARRY ROWLAND,

                Plaintiffs,

                v.                                                ORDER

        MINNESOTA LIFE INSURANCE
        COMPANY; GLOBAL
        FINANCIAL PRIVATE
        CAPITAL, LLC; SANDY
        MORRIS FINANCIAL & ESTATE
        PLANNING SERVICES, LLC;
        GF INVESTMENT SERVICES,
        LLC; AND SANDEVA O'BRYAN
        MORRIS,

                Defendants.



       THIS MATTER is before the Court on Defendants Sandeva O’Bryan Morris (“Sandy

Morris”) and Sandy Morris Financial & Estate Planning Services, LLC’s (“SMF”) (together the

“Morris Defendants”) Motion to Dismiss for Lack of Jurisdiction or Alternatively to Transfer to

the Middle District of Florida, Motion to Dismiss for Lack of Jurisdiction or Alternatively for

Failure to State a Claim as to Plaintiff Donna Rowland and Motion to Stay and Compel Arbitration

(Doc. Nos. 23, 25 and 26) and Defendant Global Financial Private Capital, LLC’s (“GFPC”)

Motion to Dismiss Complaint (Doc. No. 20).

       With due regard for the applicable standards of review of motions to dismiss pursuant to

Rule 12 and motions to stay and compel arbitration, the Court finds that Plaintiffs have at this early

stage of the case made a prima facie showing of personal jurisdiction over the Morris Defendants



                                                      1
and adequately pled their claims against GFPC and on behalf of Plaintiff Donna Rowland. Further,

the Morris Defendants (the only defendants to request a transfer of venue) have not shown that

this action should be transferred to the Middle District of Florida nor have they established their

entitlement to compel arbitration because the Court finds that there is no valid agreement to

arbitrate the parties’ dispute. Accordingly, as more fully discussed below, the Court will DENY

these motions.

                                    I.      LEGAL STANDARD

        A.       Personal Jurisdiction

        When personal jurisdiction is properly challenged under Rule 12(b)(2), the burden is on

the plaintiff ultimately to prove the Court’s jurisdiction over the defendants by a preponderance of

the evidence. Carefirst of Maryland, Inc. v. Carefirst Pregnancy Centers, Inc., 334 F.3d 390, 396

(4th Cir. 2003). However, “when the court addresses the personal jurisdiction question by

reviewing only the parties' motion papers, affidavits attached to the motion, supporting legal

memoranda, and the allegations in the complaint, a plaintiff need only make a prima facie showing

of personal jurisdiction to survive the jurisdictional challenge.” Grayson v. Anderson, 816 F.3d

262, 268 (4th Cir. 2016). In deciding whether the plaintiff has made the requisite showing, the

Court must construe all allegations and evidence available relating to the issue of personal

jurisdiction in the light most favorable to the plaintiff. Id.

        Rule 4 of the Federal Rules of Civil Procedure prescribes that state law controls the extent

to which a federal court may exercise personal jurisdiction over a defendant. Fed. R. Civ. P.

4(k)(1)(A). Accordingly, North Carolina's Long Arm Statute, N.C. Gen. Stat. Ann. § 1-75.4,

governs the reach of federal courts in North Carolina over out-of-state defendants, subject to the

federal constitutional constraints of the Due Process Clause of the Fourteenth Amendment on the



                                                        2
state’s application of its long-arm statute. Goodyear Dunlop Tires Operations, S.A. v. Brown, 564

U.S. 915, 923 (2011). Courts have long held, however, that North Carolina's long-arm statute

extends to the maximum boundaries allowed by the Due Process Clause; therefore, what would

otherwise be a two-step analysis, English & Smith v. Metzger, 901 F.2d 36, 38 (4th Cir. 1990),

essentially folds into one: “whether the defendant has such ‘minimal contacts’ with the forum state

that ‘maintenance of the suit does not offend traditional notions of fair play and substantial

justice.’” Christian Sci. Bd. of Directors of First Church of Christ, Scientist v. Nolan, 259 F.3d

209, 215 (4th Cir. 2001) (quoting Int'l Shoe Co. v. Washington, 326 U.S. 310, 316 (US 1945)).

        To establish minimum contacts, a plaintiff may pursue either general or specific

jurisdiction. ALS Scan, Inc. v. Digital Serv. Consultants, Inc., 293 F.3d 707, 711–12 (4th Cir.

2002). To establish general jurisdiction, the defendant's activities in the state must have been

“continuous and systematic.” Id. If specific jurisdiction is alleged (as in this case), the court

exercises its power over a defendant when defendant’s contacts within the state are the basis of the

plaintiff's cause of action. Id.

        In analyzing the contacts for specific jurisdiction, courts “consider (1) the extent to which

the defendant ‘purposefully avail[ed]’ itself of the privilege of conducting activities in the State;

(2) whether the plaintiffs' claims arise out of those activities directed at the State; and (3) whether

the exercise of personal jurisdiction would be constitutionally ‘reasonable.’” Id.; see Helicopteros

Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 & n. 8 (1984). In conducting this inquiry,

the Court must focus on “the quality and nature of [the relevant] contacts.” Nichols v. G.D. Searle

& Co., 783 F.Supp. 233, 238 (D.Md.1992), aff'd, 991 F.2d 1195 (4th Cir.1993). The Court should

not “merely ... count the contacts and quantitatively compare this case to other preceding cases.”

Id. Even a single contact may be sufficient to create jurisdiction when the cause of action arises



                                                      3
out of that single contact, provided that the principle of “fair play and substantial justice” is not

thereby offended. Id. (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477–78 (1985)).

        B.      Transfer of Venue

        In addition to personal jurisdiction, the Morris Defendants – but not any of the other

defendants – challenge the venue of this action pursuant to Rule 12(b)(3) and 28 U.S.C. § 1391(b).

Under section 1391(b), a civil action may be brought in “(1) a judicial district in which any

defendant resides, if all defendants are residents of the State in which the district is located;” or

“(2) a judicial district in which a substantial part of the events or omissions giving rise to the claim

occurred, or a substantial part of the property that is the subject of the action is situated.” 28 U.S.C.

§ 1391(b). The statute further clarifies that “an entity with the capacity to sue and be sued in its

common name under applicable law ... shall be deemed to reside, if a defendant, in any judicial

district in which such defendant is subject to the court’s personal jurisdiction with respect to the

civil action in question.” Id. § 1391(c)(2).

        Also, even if proper venue exists under section 1391(b), Section 1404(a) of Title 28 of the

United States Code provides that “[f]or the convenience of the parties and witnesses, in the interest

of justice, a district court may transfer any civil action to any other district or division where it

might have been brought or to any district or division to which all parties have consented.” 28

U.S.C. § 1404(a). Section 1404(a) “is intended to place discretion in the district court to adjudicate

motions for transfer according to an ‘individualized, case-by-case consideration of convenience

and fairness.’” Stewart Org., Inc. v. Ricoh, Corp., 487 U.S. 22, 29 (1988) (citing Van Dusen v.

Barrack, 376 U.S. 612, 622 (1964)).

        The burden is on the movant to show that transfer pursuant to Section 1404(a) is proper.

Sauer Brands, Inc. v. Duke Sandwich Products, Inc., No. 3:19-cv-00508, 2020 WL 90663, at **2-



                                                       4
3 (W.D.N.C. January 7, 2020); Cognitronics Imaging Sys., Inc. v. Recognition Research Inc., 83

F.Supp.2d 689, 696 (E.D.Va.2000). In evaluating whether to transfer a case to another jurisdiction,

the Court must weigh a number of factors to determine whether Defendants have met their burden

to transfer venue. As the Court has previously stated,

       In considering a motion to transfer, a court should consider, among other things,
       [1] the plaintiff’s initial choice of forum; [2] the residence of the parties; [3] the
       relative ease of access of proof; [4] the availability of compulsory process for
       attendance of witnesses and the costs of obtaining attendance of willing witnesses;
       [5] the possibility of a view; [6] the enforceability of a judgment, if obtained; [7]
       the relative advantages and obstacles to a fair trial; [8] other practical problems that
       make a trial easy, expeditious, and inexpensive; [9] the administrative difficulties
       of court congestion; [10] the interest in having localized controversies settled at
       home [and] the appropriateness in having the trial of a diversity case in a forum that
       is at home with the state law that must govern the action; [11] and the avoidance of
       unnecessary problems with conflict of laws.

Commercial Equip. Co., Inc. v. Barclay Furniture Co., 738 F. Supp. 974, 976 (W.D.N.C. 1990).

As with jurisdiction, “the analysis of these factors is qualitative, not merely quantitative.” Id.

       In seeking a discretionary transfer of venue, defendants “carr[y] a particularly heavy

burden,” as “[a] court should not disturb the plaintiff’s choice of forum unless the moving party

demonstrates that the balance of convenience to the parties and witnesses and the interests of

justice weigh heavily in favor of the transfer to another district.” Id. (citations omitted). The mere

shifting of inconvenience from one party to another will not satisfy Defendants’ burden. Id.; see

also Uniprop Manufactured Hous. Cmtys. Income Fund II v. Home Owners Funding Corp., 753

F. Supp. 1315, 1322 (W.D.N.C. 1990) (noting that “if the equities lean but slightly in favor of the

movant after all factors are considered,” transfer is still not appropriate).

       C.      Arbitration

       “Whether the parties have agreed to arbitrate their disputes is a jurisdictional question,”

and where all of the claims at issue in a lawsuit are arbitrable, the court may dismiss the lawsuit



                                                       5
for lack of subject matter jurisdiction pursuant to Rule 12(b)(1). Wake Cnty. Bd. of Educ. v. Dow

Roofing Sys., LLC, 792 F. Supp. 2d 897, 900 (E.D.N.C. 2011); see also Bhd. of Ry. & S.S. Clerks,

Freight Handlers, Express & Station Emp. v. Norfolk S. Ry. Co., 143 F.2d 1015, 1017 (4th Cir.

1944) (“Arbitration deprives the judiciary of jurisdiction over the particular controversy and the

courts have long ruled that there must be strict adherence to the essential terms of the agreements

to arbitrate.”); Choice Hotels Intern., Inc. v. BSR Tropicana Resort, Inc., 252 F.3d 707, 709-10

(4th Cir. 2001) (“[D]ismissal is a proper remedy when all of the issues presented in a lawsuit are

arbitrable.”).

        Alternatively, where the claims at issue are arbitrable, a court may stay a lawsuit pending

the parties’ completion of arbitration. See 9 U.S.C. § 3 (mandating a stay of an action upon

application of one of the parties and the court’s satisfaction that the issues involved are referable

to arbitration); Silkworm Screen Printers, Inc. v. Abrams, No. 91-1631, 1992 WL 317187, at *6

(4th Cir. Nov. 4, 1992) (“If the district court finds that [plaintiff] agreed to arbitrate . . . it may

either dismiss [plaintiff’s] complaint for lack of subject matter jurisdiction or stay its proceedings

pending arbitration and consideration of the award pursuant to Article V of the Convention.”).

Federal policy strongly favors arbitration, and the Federal Arbitration Act (“FAA”) represents “a

liberal federal policy favoring arbitration agreements” and applies “to any arbitration agreement

within the coverage of the [FAA].” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460

U.S. 1, 24 (1983). Specifically, under the FAA, a written arbitration agreement “shall be valid,

irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation

of any contract.” 9 U.S.C. § 2.

        At the same time, it is well-settled that a “party cannot be required to submit to arbitration

any dispute which he has not agreed to so submit.” Levin v. Alms & Assocs., Inc., 634 F.3d 260,



                                                      6
266 (4th Cir.2011). Therefore, “before referring a dispute to an arbitrator, the Court determines

whether a valid arbitration agreement exists,” Henry Schein, Inc. v. Archer & White Sales, Inc.,

___ U.S. ___, 139 S.Ct. 524, 530 (2019); Berkeley County School District v. Hub International

Limited, et al., 944 F.3d 225 (4th Cir. 2019) (“Section 4 [of the Federal Arbitration Act] thus

requires that the district court – rather than an arbitrator – decide whether the parties have formed

an agreement to arbitrate”). In determining whether the party seeking to compel arbitration has

established a valid agreement to arbitrate, see In re Mercury Constr. Corp., 656 F.2d 933, 939 (4th

Cir. 1981), aff’d sub nom. Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1

(1983), the Court looks to relevant state contract law principles. Hill v. Peoplesoft USA, Inc., 412

F.3d 540, 543 (4th Cir. 2005). Because the Plaintiffs lived in North Carolina at the time the Asset

Management Agreement (“AMA”) on which the Morris Defendants rely was purportedly

executed, North Carolina law governs the formation of the asserted arbitration agreement. See

Doc. No. 36-6, at 45, AMA at p. 10, ¶23.

        D.      Failure to State a Claim under Rule 12(b)(6)

        A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for “failure to state a

claim upon which relief can be granted” tests whether the complaint is legally and factually

sufficient. See Fed. R. Civ. P. 12(b)(6); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007); Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th

Cir. 2010), aff'd, 566 U.S. 30 (2012). In evaluating whether a claim is stated, “[the] court accepts

all well-pled facts as true and construes these facts in the light most favorable to the plaintiff,” but

does not consider “legal conclusions, elements of a cause of action, ... bare assertions devoid of

further factual enhancement[,] ... unwarranted inferences, unreasonable conclusions, or

arguments.” Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir.



                                                       7
2009). Construing the facts in this manner, a complaint must only contain “sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Id. Thus, a motion

to dismiss under Rule 12(b)(6) determines only whether a claim is stated; “it does not resolve

contests surrounding the facts, the merits of a claim, or the applicability of defenses.” Republican

Party v. Martin, 980 F.2d 943, 952 (4th Cir. 1992).

                       II.     FACTS AND PROCEDURAL HISTORY

        Plaintiff Barry Rowland works in construction management and his wife Plaintiff Donna

Rowland is a registered nurse. Doc. No. 1, Complaint at ¶2. In 2013, the Rowlands bought

property in Sherrills Ford, North Carolina, to which they moved permanently in mid-2014, after

their daughter graduated from high school in Florida. Doc. 36 at 1-2. Plaintiffs allege that Sandy

Morris is an “investment advisor and fiduciary” who lives in Hillsborough County (Tampa),

Florida. Doc. No. 1, ¶¶ 2, 8. Mr. Rowland first met Morris in 2014 (after the Rowlands had sold

their Florida residence but before he moved permanently to North Carolina) at a social security

seminar that she hosted in Tampa. Id., ¶ 18. In July 2014 Morris began providing written financial

plans and oral financial advice to the Rowlands, which led to the sale of two annuities by Morris

to Mr. Rowland in 2015, after he had relocated to North Carolina. Doc. No. 36 at 2. The parties’

relationship continued with Morris in Florida and her clients the Rowlands in North Carolina

during 2015 and into 2016. In February 2016 Morris sent the Rowlands a written proposed

financial plan (the “2016 Financial Plan”) projecting both their future income streams and

determining that the couple would have a collective “income gap” of more than $41,000 per year

in retirement, Doc. No. 1, ¶¶ 24, 26-32, 97.

        To address this “gap,” Morris proposed that Mr. Rowland sell stock held inside of his

employer’s retirement (401k) plan and use those funds to purchase an Omega Builder Indexed



                                                      8
Universal Life Insurance Policy issued by Defendant Minnesota Life Insurance Company (the

“Omega IUL Policy” or “the Policy”), which was allegedly referred to as an “annuity” in the

2016 Financial Plan. Id., ¶¶ 34, 53. Morris further recommended that $950,000 of Mr. Rowland’s

savings be transferred to “an investment account managed by Morris so that his portfolio could

be reallocated.” Id., ¶ 34. Plaintiffs allege that in providing this written financial advice and

promoting and selling the Policy in various Skype conference calls to North Carolina, Sandy

Morris was acting as a fiduciary and the agent of SMF, GFPC and/or Minnesota Life Insurance

Company. Id., ¶¶ 13, 19, 22-23.

       The Rowlands accepted Morris’ advice, and Mr. Rowland purchased the Policy allegedly

believing, based on Morris’ representations, that it would provide the Rowlands substantial tax

free retirement income. Id. at ¶¶ 34, 38. (Plaintiffs also allege that Morris made numerous false

representations in filling out the policy application, Id. at ¶¶ 40-58). Ultimately, to make premium

payments in 2016 and 2017, Mr. Rowland withdrew approximately $400,000 from his qualified

retirement accounts in order to purchase and fund the Omega IUL Policy. However, these

transactions allegedly caused the Rowlands to unexpectedly incur joint federal and state tax

liability of $88,350 and $69,253.29, which they say that they lack sufficient income and liquid

assets to pay. Id. ¶¶ 3-4, 39. Accordingly, Plaintiffs currently have a tax lien against their home

in an amount in excess of $125,000. Id. ¶ 4.

       This action was filed on May 31, 2019 as an alleged diversity action pursuant to 28 U.S.C.

§ 1332. The Complaint asserts twelve claims for relief based on the defendants’ alleged breaches

of fiduciary duty, constructive fraud, common law fraud, negligence, breach of contract and

claims for violation of the North Carolina Investment Advisors Act and statutory unfair and




                                                     9
deceptive trade practices. Plaintiffs also seek a declaratory judgment declaring that the Policy is

“null and void” and punitive damages. See Id., ¶¶ 96-165.

        As noted above, the Morris Defendants have filed multiple motions in response to the

 Complaint. They challenge whether this Court has personal jurisdiction over them due to an

 alleged lack of minimum contacts with the State of North Carolina. Second, they challenge the

 venue of this Court and ask that the case be transferred to the Middle District of Florida where

 they reside. None of the other defendants have joined in that request. Third, along with defendant

 GFPC, they challenge whether Plaintiff Donna Rowland has standing to assert any of the claims

 alleged in the Complaint or alternatively whether the Complaint sets forth sufficient factual

 detail to plausibly state a claim on her behalf. Finally, they seek to have any claims not

 otherwise dismissed or transferred compelled to arbitration in accordance with an arbitration

 provision contained in the AMA. Defendant GFPC has also separately moved to dismiss the

 claims against it on the grounds that the Complaint fails to contain sufficient allegations to

 support those claims. Defendant Minnesota Life Insurance Company has answered the

 Complaint, denying it is liable to the Plaintiffs.

                                       III.    DISCUSSION

       As described above, defendants raise a number of challenges to the Rowlands’ claims, each

of which will be denied. The Court will first address the Morris Defendants’ arguments on personal

jurisdiction, venue and arbitration. Then, the Court will address the Rule 12(b)(6) arguments that

the Complaint fails to state a claim against GFPC or on behalf of Donna Rowland.

       A.      Personal Jurisdiction

       With respect to the Court’s personal jurisdiction over the Morris Defendants, the parties

generally agree on the governing legal test, but predictably disagree over its application. In


                                                      10
summary, Plaintiffs argue that the Morris Defendants have (1) purposefully availed themselves of

the privilege of conducting activities in North Carolina, (2) Plaintiffs' claims arise out of those

activities, and (3) the exercise of personal jurisdiction would be constitutionally “reasonable,” such

that the Morris Defendants can be held subject to specific jurisdiction in North Carolina. See

Carefirst, 334 F.3d at 396. The Court agrees.

        The Morris Defendants place great emphasis on the initial meetings with Mr. Rowland in

Florida. However, there is no dispute (and if there was it would have to be resolved in favor of

Plaintiffs in accordance with the applicable standards) that even as of the time of the initial

meetings Plaintiffs had sold their home in Florida and told Ms. Morris that they would be soon

relocating to North Carolina. In response, Ms. Morris allegedly agreed to begin and then develop

an ongoing financial working relationship with the Rowlands in North Carolina from 2014 into

2018. More specifically, the parties’ discussions concerning the 2016 Financial Plan and the

purchase and funding of the Policy which allegedly damaged the Plaintiffs all occurred through

communications into North Carolina or while Plaintiffs were living in North Carolina. The Morris

Defendants plainly intended to pursue, maintain and benefit from a business relationship with

North Carolina residents, from which the Rowlands’ claims admittedly arise. Further, under these

circumstances, the Court finds that it is constitutionally reasonable for the Morris Defendants to

answer to the Plaintiffs’ claims in North Carolina.1 Accordingly, the Court finds that the Plaintiffs

have, at a minimum, made a prima facie showing that the Morris Defendants are subject to personal

jurisdiction in this Court.




1While it is not dispositive (because they may be subject to general jurisdiction in the state), the
Court notes that the other defendants in this action, which appear to have had much less direct
involvement with the Plaintiffs in North Carolina, have not challenged the Court’s jurisdiction.
                                                     11
          B.     Transfer of Venue

          As an alternative to its motion to dismiss based on an alleged lack of personal jurisdiction,

the Morris Defendants request that the Court transfer this action to the Middle District of Florida.

Because a substantial part of the events or omissions giving rise to the Plaintiffs’ claims occurred

in this judicial district venue in this Court is proper. Also, the Morris Defendants have not

established sufficient cause to override the strong presumption in favor of the Plaintiffs’ choice of

venue where they reside. Therefore, the Court declines to exercise its discretion to transfer this

action.

          First, the Morris Defendants – but not any of the other defendants – challenge the venue of

this action pursuant to Rule 12(b)(3) and 28 U.S.C. § 1391(b). Under section 1391(b), venue is

proper, among other grounds, in “a judicial district in which a substantial part of the events or

omissions giving rise to the claim occurred, or a substantial part of the property that is the subject

of the action is situated.” 28 U.S.C. § 1391(b). As discussed above in connection with the issue of

personal jurisdiction, the Court finds that most, if not all, of the communications and transmissions

of documents related to the core dispute over the 2016 Financial Plan and the purchase of the

Omega IUL Policy occurred in or involved North Carolina, which was the Plaintiffs’ place of

residence from mid-2014 to the present. Thus, at least a “substantial part” of the events giving rise

to the Plaintiffs’ claims occurred in this judicial district so venue is proper here under 28 U.S.C. §

1391(b).

          Beyond their claims that venue is improper, the Morris Defendants have not specifically

moved the Court to transfer venue pursuant to Section 1404(a) of Title 28 of the United States

Code, which gives the Court discretion to transfer venue to any other district or division where it

might have been brought “[f]or the convenience of the parties and witnesses, in the interest of



                                                       12
justice…”. 28 U.S.C. § 1404(a). However, because the Morris Defendants have, at least in part,

argued the application of a number of the factors that the Court considers under Section 1404(a)

motions, the Court will address why it will not exercise its discretion to transfer this case.

       There are numerous factors that the Court should consider in determining if an action

should be transferred:

               [1] the plaintiff’s initial choice of forum; [2] the residence of the parties; [3]
       the relative ease of access of proof; [4] the availability of compulsory process for
       attendance of witnesses and the costs of obtaining attendance of willing witnesses;
       [5] the possibility of a view; [6] the enforceability of a judgment, if obtained; [7]
       the relative advantages and obstacles to a fair trial; [8] other practical problems that
       make a trial easy, expeditious, and inexpensive; [9] the administrative difficulties
       of court congestion; [10] the interest in having localized controversies settled at
       home [and] the appropriateness in having the trial of a diversity case in a forum that
       is at home with the state law that must govern the action; [11] and the avoidance of
       unnecessary problems with conflict of laws.

Commercial Equip. Co., 738 F. Supp. at 976.

       Plaintiffs chose North Carolina as its choice of forum, and courts give great weight to this

factor of the analysis. See Collins v. Straight, Inc., 748 F.2d 916, 921 (4th Cir. 1984); Carefirst,

305 F.3d at 260 (plaintiff's choice of forum generally is “entitled to respect and deference,”);

Commercial Equip. Co., 738 F. Supp. at 976 (“[A] court ordinarily should accord the plaintiff’s

choice of forum great weight.”). This choice receives less weight, however, if (1) the plaintiff

chooses a foreign forum, or (2) the cause of action bears little or no relation to the chosen forum.

Collins, 748 F.2d at 921. Neither of these exceptions applies to this action. First, this judicial

district is the Plaintiffs’ home district, not a foreign forum. Also, as already discussed, the causes

of action asserted by the Plaintiffs bear a substantial relation to the chosen forum. Accordingly,

Plaintiffs’ choice of forum must be given great weight in considering a transfer of venue.

       The Morris Defendants argue that factors 3, 4, 6 and 7 listed above “all weigh heavily in

favor of transferring the case” to Florida. Doc. No. 27 at 13. The Court disagrees. Factor no. 3,

                                                      13
“the relative ease of access of proof,” is at most neutral because Plaintiffs’ evidence will primarily

be found in North Carolina and the Defendants’ evidence in Florida, to the extent that the evidence

is not documentation that is easily produced in either forum. Factor no. 4, “the availability of

compulsory process for attendance of witnesses and the costs of obtaining attendance of willing

witnesses,” at most tips slightly in favor of Florida because, again, Plaintiffs are located in North

Carolina and some of the Defendants and potential non-party witnesses live in Florida. Factor no.

6, “the enforceability of a judgment, if obtained,” mostly favors Florida, the residence of two of

the three groups of defendants, but, standing alone, is far from sufficient to support transfer.

Finally, factor no. 7, the relative advantages and obstacles to a fair trial, is neutral, with the Morris

Defendants offering no grounds for a finding that they cannot obtain a fair trial in this district. The

remaining factors either favor trial in North Carolina (e.g., factor 10), are neutral or are not

applicable or relevant to this action.

        In summary, transferring this case would improperly merely shift the inconvenience of the

action from one party to another, which does not satisfy Defendants’ burden. Commercial Equip.

Co., 738 F. Supp. at 976; DMP Corp. v. Fruehauf Corp., 617 F. Supp. 76, 77 (W.D.N.C.1985)

(movant must show that transfer does more than merely “shift the inconvenience to the other

party”). Thus, giving due deference to Plaintiffs’ choice of forum and finding no compelling

grounds to transfer the action in the interests of justice, the Court will decline to transfer this action

to the Middle District of Florida.

        C.      Arbitration

        The third and final jurisdictional / venue issue presented by the Morris Defendants is their

Motion to Stay and Compel Arbitration in which they argue that pursuant to the FAA, 9 U.S.C.

§§1, et seq., Plaintiffs’ claims against them must be referred to arbitration. Although the Court



                                                       14
readily acknowledges the federal policy favoring arbitration if the parties enter an agreement to

arbitrate their disputes, there is also a clear countervailing rule that a “party cannot be required to

submit to arbitration any dispute which he has not agreed to so submit.” Levin v. Alms & Assocs.,

Inc., 634 F.3d at 266. Because the Court finds, based on undisputed facts, that the parties did not

ever finalize the AMA under North Carolina law, there is no existing “valid agreement to

arbitrate” so the motion to compel arbitration will be denied.2

        As noted in a thorough and thoughtful recent decision in the District of South Carolina,

Berkeley County School District v. HUB International Limited, 363 F. Supp. 3d 632, 639 (D.S.C.

2019), “the law on arbitration has become rather complex.” Under the FAA, arbitration clauses

“shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity

for the revocation of any contract.” 9 U.S.C. § 2. However, the issue of whether an arbitration

clause is valid under § 2 of the FAA is a different issue from whether the parties ever formed an

agreement to arbitrate. See Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 444 n.1

(2006) (“The issue of the contract's validity is different from the issue whether any agreement

between the alleged obligor and obligee was ever concluded”). Indeed, the Supreme Court has




2 Having determined that the parties did not enter into a valid agreement to arbitrate, the Court does
not reach other significant issues related to a potential arbitration of this dispute, including, but not
limited to, whether the arbitrability of the dispute is a matter for the Court or an arbitrator to decide.
While the reference in the putative arbitration clause to the AAA rules would provide the “clear
and unmistakable” evidence of the parties’ intent to refer arbitrability issues to an arbitrator if the
AMA was an agreement between “sophisticated” parties, see Simply Wireless, Inc. v. T-Mobile
US, Inc., 877 F.3d. 522, 527-29 (4th Cir. 2017), that holding may well not apply to this case in
which the Plaintiffs work in construction management and nursing and would have little
knowledge of the AAA rules. Nor would Plaintiffs likely have any intuitive understanding that an
arbitrator, who has an obvious personal financial interest in serving as the arbitrator, has the
authority under the AAA rules to decide whether or not the parties’ dispute is subject to arbitration.
Also, there would be substantial questions whether the parties’ dispute is subject to arbitration
(including the timing and nature of the dispute as noted by the Plaintiffs) if it is up to the Court to
determine the arbitrability of the dispute.
                                                       15
explained that the validity of an arbitration clause, which is governed by § 2, addresses “whether

it is legally binding, as opposed to whether it was in fact agreed to.” Rent-A-Center, W., Inc. v.

Jackson, 561 U.S. 63, 69 n.1 (2010); see also Nat'l Fed'n of the Blind v. The Container Store, Inc.,

904 F.3d 70, 80 (1st Cir. 2018) (“Pursuant to established Supreme Court precedent, however,

there's an important distinction between arguments challenging the validity of an agreement and

those challenging an agreement's formation.” (citations omitted)).

       Section 4 of Title 9 authorizes a “party aggrieved by the alleged failure, neglect, or refusal

of another to arbitrate under a written agreement for arbitration [to] petition [a] United States

district court ... for an order directing that such arbitration proceed in the manner provided for in

such agreement.” See 9 U.S.C. § 4. Section 4 provides that, when presented with such a petition

(or motion), a court

       shall hear the parties, and upon being satisfied that the making of the agreement for
       arbitration ... is not in issue, the court shall make an order directing the parties to
       proceed to arbitration in accordance with the terms of the agreement.


Id. Section 4 further provides that if the “making of the arbitration agreement ... be in issue,” then

“the court shall proceed summarily to the trial thereof.” Id. (the “Trial Provision”).

       Therefore, Section 4 requires that “the district court — rather than an arbitrator — decide

whether the parties have formed an agreement to arbitrate.” Berkeley County, 944 F.3d at 234,

citing, Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 296 (2010) (explaining that

dispute over formation of agreement to arbitrate “is generally for court[ ] to decide”); see also,

Snowden v. CheckPoint Check Cashing, 290 F.3d 631, 637 (4th Cir. 2002) (agreeing with other

courts of appeals that party’s assent to arbitration provision is a question for court). Further, in

making such a decision, the court may be obliged to conduct a trial under the Trial Provision when




                                                     16
there is are disputed issues of fact concerning whether an arbitration agreement exists. See Chorley

Enters., Inc. v. Dickey’s Barbecue Rests., Inc., 807 F.3d 553, 564 (4th Cir. 2015).

        To decide whether “sufficient facts” support a party’s denial of an agreement to arbitrate,

the district court is obliged to employ a standard such as the summary judgment test. See Chorley

Enters., Inc., 807 F.3d at 564; see also Fed. R. Civ. P. 56(a). In applying that standard, the court

is   entitled   to   consider   materials   other   than   the   complaint   and      its   supporting

documents. See Galloway v. Santander Consumer USA, Inc., 819 F.3d 79, 86 (4th Cir.

2016) (evaluating materials outside of complaint in assessing motion to compel arbitration). If the

record reveals a genuine dispute of material fact “regarding the existence of an agreement to

arbitrate,” see Chorley Enters., Inc., 807 F.3d at 564, the “court shall proceed summarily” and

conduct a trial on the motion to compel arbitration, see 9 U.S.C. § 4. A factual dispute is material

if the resolution thereof “might affect the outcome of the [motion] under the governing

law.” See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

         “When deciding issues of contract formation courts generally apply ordinary state-law

principles that govern the formation of contracts.” First Options of Chicago, Inc. v. Kaplan, 514

U.S. 938, 944 (1995). This stems from the basic principle that arbitration is a matter of contract

law and arbitrators derive their authority to resolve disputes only because the parties have agreed

in advance to submit such grievances to arbitration.” AT & T Techs., Inc. v. Commc'ns Workers of

Am., 475 U.S. 643, 648–49 (1986). “[A] court may order arbitration only when it ‘is satisfied that

the parties agreed to arbitrate.’” Lorenzo v. Prime Commc'ns, L.P., 806 F.3d 777, 781 (4th Cir.

2015) (quoting Granite Rock Co. v. Int'l Bhd. of Teamsters, 561 U.S. 287, 297 (2010)). Here, the

AMA provides that “[t]his Agreement will be construed under the laws of the state of Client’s

primary residence.” Doc. No. 24-1 at 10, ¶ 23. It is undisputed that Mr. Rowland lived in North



                                                     17
Carolina in October 2017, when the AMA was allegedly executed. Therefore, North Carolina law

governs the issue of whether the AMA was validly formed.

       Under North Carolina law, a valid contract between two parties can only exist when the

parties “assent to the same thing in the same sense, and their minds meet as to all terms.” Normile

v. Miller, 313 N.C. 98 (1985), quoting, Goeckel v. Stokely, 236 N.C. 604, 607 (1952). This assent,

or meeting of the minds, requires an offer and acceptance in the exact terms and that the acceptance

must be communicated to the offeror. Id. If the terms of the offer are changed or any new ones

added by the acceptance, there is no meeting of the minds and, consequently, no contract. Id.

Indeed, the counteroffer amounts to a rejection of the original offer. Id. The offeree, by failing to

unconditionally assent to the terms of the original offer and instead qualifying his acceptance with

terms of his own, in effect makes a counteroffer on the new terms and no contract is formed unless

the original offeror accepts the proposed contract with the new terms. Id.; see also Raynor v. G4S

Secure Solutions (USA) Inc., 327 F.Supp.3d 925, 939 (W.D.N.C. 2018) (A valid contract “requires

an offer and acceptance in the exact terms and that the acceptance must be communicated to the

offeror”).

       Regarding the formation of the AMA, the parties have submitted two versions of the

document to the Court along with affidavits from Mr. Rowland and Ms. Morris that describe the

execution of both documents. Doc. Nos. 24-1, 36, 36-6 and 43. The first version of the AMA (the

“Rowland AMA”) was signed by Mr. Rowland through a “Docusign” process and then

electronically sent to Morris / SMF. On the final page of the Rowland AMA (page 15), Mr.

Rowland partially completed a “risk profile,” but did not indicate any choice for the critical

questions of “Risk Tolerance” or “Investment Objective,” among other information. Doc. No. 36-

6 at 50. When Morris / SMF received the Rowland AMA, it was not executed in the same form.



                                                     18
See Doc. No. 24-1 (the “Morris AMA”). Instead, Morris admits that what she characterizes as

“minor changes” were made to the Rowland AMA “after Mr. Rowland signed the AMA.” Doc. 43

at 2, ¶ 7. Further, Morris specifically admits that the “additional information” that was put into the

risk profile was put there “by someone at SMF.” Id. at 4-5, ¶14. SMF and Morris executed this

modified AMA, but Mr. Rowland has testified without contradiction that the Morris AMA was

never sent to him and he never signed it. Doc. 36 at 5, ¶ 30.

       The Morris Defendants argue that their modifications were “minor” and, in any event,

reflected information contained in other documents from Mr. Rowland. First, the self-serving

characterization of the changes as “minor” is not relevant (nor accurate). There is no dispute that

places for the client’s indication of “risk tolerance” and “investment objective” were included in

the AMA and were expressly material to the AMA. See Doc. 24-1 at 1 (“The Account will be

managed by Sandy Morris Financial, in accordance with the instructions listed below, on the basis

of the Client’s financial situation, investment objectives and risk tolerance.”) (emphasis added).

Further, the argument that the information is consistent with earlier documents prepared by Mr.

Rowland is similarly unpersuasive. Whether or not Mr. Rowland might have signed the modified

AMA3 is not at issue; rather, the issue as it relates to the formation of a contract is whether he in

fact signed the different Morris AMA.

       In short, taken together, these documents and affidavits establish that the AMA was never

executed by both parties on the same terms. Therefore, no valid contract was ever formed under

the long established black letter North Carolina law discussed above. In the absence of the



3Also, although the merits of this contention are irrelevant, they are decidedly uncertain. The
document that the Morris Defendants reference as support for their argument was prepared in July
2015, well over two years before the execution of the AMAs. Plainly, the Plaintiffs’ “investment
objectives” and “risk tolerance” might have changed in the intervening years, particularly as a
result of their more recent 2016 Financial Plan.
                                                     19
formation of a valid AMA, there is no valid agreement to arbitrate between the parties.

Accordingly, the Morris Defendants are not entitled to compel arbitration of the Plaintiffs’ claims.

       D.      Failure to State a Claim under Rule 12(b)(6)

               1.      Claims against Global Financial Private Capital

       GFPC moves to dismiss all the claims against it pursuant to Rule 12(b)(6), arguing that

the Complaint fails to allege facts connecting GFPC to the Plaintiffs’ alleged damages sufficient

to state a plausible claim against it. Doc. 20 at 1-2. Plaintiffs respond that they have adequately

pled that Ms. Morris was acting as an authorized “Global Financial” advisor and agent of GFPC

such that GFPC is also liable for Morris’ allegedly improper and damaging financial advice and

the sale of the Omega IUL Policy. See, e.g., Complaint, Doc. 1, at ¶¶ 22-24, 116, 118, 120-22.

This motion is governed by the lenient (but not unbounded) standard for review of a motion to

dismiss for failure to state a claim, which requires that the Court accept the Plaintiffs’ well-

pleaded factual allegations as true, construe all reasonable inferences in their favor and dismiss

the claims only if the allegations cannot plausibly support Plaintiffs’ claims. Applying these

generous standards, the Court finds that Plaintiffs’ claims against GFPC have, at this early stage

of the case, been sufficiently and plausibly pled based, among other allegations, on the alleged

agency and representative relationships between Morris and GFPC and the related alleged

breaches of fiduciary, statutory and contractual duties. Therefore, GFPC’s motion to dismiss will

be denied, without prejudice to its right to appropriately raise its arguments again at summary

judgment, where the standard of review will be more exacting.

               2.      Claims on behalf of Donna Rowland

       Finally, all the moving defendants seek dismissal of the claims of Donna Rowland pursuant

to Rule 12(b)(6). They allege that there is no basis for Ms. Rowland’s claims because she is not



                                                     20
an owner of the Omega IUL Policy, did not use her own funds to pay for the Policy, allegedly did

not rely on the asserted misrepresentations, was not a contractual counterparty with any of the

Defendants and did not suffer damages in connection with the solicitation or sale of the Policy. In

response, Plaintiffs point to the following allegations of the Complaint to establish Ms. Rowland’s

connection to her claims:

       The Complaint alleges that “the Rowlands . . . retained the financial advisory
       services of Morris, Morris FES, and Global Financial,” [Compl. ¶ 24], and that
       Morris was “the Rowlands’ financial advisor,” [id. ¶ 52]. Further, the Complaint
       alleges that both of “the Rowlands were paying a separate fee for the purported
       advisory and wealth management services rendered by Morris, Morris-FES, and
       Global Financial.” [Id. ¶ 55]. The Complaint asserts that both Mr. and Mrs.
       Rowland held numerous meetings with Morris, [id. ¶¶ 35, 37, 74, 82], and that
       Morris provided advice to both Mr. and Mrs. Rowland, [id. ¶¶ 33, 34, 78, 83, 91,
       92]. Based on these factual allegations and others, the Complaint repeatedly alleges
       that Morris was “their [i.e. Mr. and Mrs. Rowland’s] trusted investment advisor and
       fiduciary.” [Id. ¶ 1].
       …
       The Complaint also alleges that “Morris convinced the Rowlands, through material
       nondisclosures and misleading statements, to pursue” the Omega IUL Policy at
       issue in this action, which was part of a retirement “redesign” plan that took into
       account both Mr. and Mrs. Rolwands’ collective future income streams and
       expenses. [Id. ¶¶ 3, 30]. Morris advised both Plaintiffs, in the written plan, that Mr.
       and Mrs. Rowland would have a collective income gap of $41,000 per year in the
       future. [Id. ¶¶ 31-32]. In mid-February 2016, Mrs. Rowland discussed this February
       2016 written “redesign” plan with Morris during a Skype videoconference in which
       she participated. [Id. ¶ 35].
       …
       In addition to express allegations that Mrs. Rowland relied on Morris’
       representations, Mrs. Rowland’s participation in the Skype conference supports the
       reasonable and plausible inference that Mrs. Rowland was a joint decision-maker
       in the couple’s decision to follow the retirement “redesign” that Morris
       recommended, which included Mr. Rowland’s sale of certain securities and
       purchase of the Omega IUP Policy. [Id. ¶¶ 34-35, 37].
       …
       As a result of Morris’s self-interested advice, the Complaint alleges that Mrs.
       Rowland has incurred substantial joint tax liability, has a tax lien on her primary
       residence, and has lost the benefit of investing in and earning interest on suitable
       investments. [Id. ¶¶ 93-94].

Doc. No. 35 at 20-21 (emphasis in original).



                                                     21
       Again, at this initial stage of the case, Plaintiffs’ claims must be accepted as true with all

reasonable inferences construed in the light most favorable to their claims. Accordingly, as with

the claims against GFPC, the Court finds that Ms. Rowland’s claims have been adequately and

plausibly pled so Defendants’ motion to dismiss will be denied, subject to possible renewal at

summary judgment.

                                         IV.     ORDER

       NOW THEREFORE IT IS ORDERED THAT:

           1. Defendants’ Motions to Dismiss, Stay and Compel Arbitration (Doc. Nos. 20, 23,

              25 and 26) are DENIED;

           2. This case shall move forward to discovery and further proceedings on the

              merits of Plaintiffs’ claims in the absence of a voluntary resolution of the dispute

              among the parties.

       SO ORDERED ADJUDGED AND DECREED.



                                     Signed:   February 3, 2020
                             2020




                                                     22
